department of the treasury internal_revenue_service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc ita tl-n-3948-00 uilc 263-dollar_figure internal_revenue_service national_office field_service_advice memorandum for from subject douglas a fahey assistant to the branch chief cc ita request for chief_counsel_advice - this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend year date date date taxpayer target t u v w x y dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree tl-n-3948-00 dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek executive a executive b issue whether the proposed treatment of taxpayer’s contributions to an irrevocable grantor_trust to fund an employee bonus plan is appropriate under the developed facts and circumstances of this case conclusion we agree that the proposed treatment is appropriate subject_to the further factual development discussed below facts target was a closely-held corporation in the business of t on date taxpayer and target’s shareholders entered into a stock purchase agreement under which taxpayer agreed to purchase of target’s outstanding_stock for cash the purchase_price for the stock was dollar_figurea payable at closing among the conditions precedent to closing were requirements that target had to enter into employment and retention agreements and noncompete covenants with several specifically identified officers and employee sec_1 and target had to establish an employee bonus plan to be funded by taxpayer for the benefit of target’s nonshareholder employees after the acquisition the agreement provided that taxpayer would contribute a total of dollar_figureb to an irrevocable grantor_trust in order to fund the bonus plan dollar_figurec at the time the trust was established and dollar_figured on date the acquisition transaction closed on date taxpayer acquired all of the outstanding_stock of target and taxpayer and target each made an election under taxpayer also agreed to establish a retention bonus of i w of annual base pay payable x years after the closing to continuing employees of target and ii up to y of annual base pay payable u years after the closing to continuing employees of target to be developed jointly with target’s senior management and approved by target’s stockholders tl-n-3948-00 sec_338 with respect to the sale and purchase of target’s stock immediately following the acquisition of target taxpayer merged it into a single-member limited_liability_company owned by taxpayer thereafter target was operated as a division of taxpayer for federal_income_tax purposes taxpayer treated dollar_figuref as the purchase_price of the stock allocating that amount among the various assets of target grouped by classes i-v using the residual_method the amount allocated to class_v_assets sec_197 intangibles in the nature of goodwill and going_concern_value was approximately dollar_figurek which was amortized over years the employee bonus plan was established on the same date it is administered by a plan committee which was appointed by the board_of directors of target and is essentially an arrangement for the payment of bonuses to plan participants over a period of u years provided the employees remain employed by taxpayer on each of v dates following date the date of the acquisition each participant is a nonshareholder employee of target the stated purpose of the bonus plan is to encourage employee participants to continue to devote their best efforts to the business of target by rewarding such employees for services that contribute to the success of the enterprise taxpayer made an initial contribution of dollar_figuree to the irrevocable_trust to fund the plan on date and a second contribution of dollar_figured on date although the initial stock purchase agreement had provided for a purchase_price of dollar_figurea for target’s stock and an initial contribution to the bonus plan of dollar_figurec taxpayer actually paid dollar_figuref for target’s stock or dollar_figureg more for the stock and decreased its initial contribution to the trust for the bonus plan to dollar_figuree or dollar_figureg less than originally agreed the aggregate total of consideration paid_by taxpayer remained the same at dollar_figureh under the bonus plan an account was set up for each participant based on such participant’s allocable share of the bonus plan funds taxpayer has not provided any information concerning how each participant’s allocable share was determined other than that they were predetermined the value of the participants’ allocable share ranges greatly from dollar_figurei to dollar_figurej taxpayer did not claim a current deduction for its initial dollar_figuree contribution to the bonus plan taxpayer did participants who do not remain employed with taxpayer because of one of the following conditions are nonetheless fully vested in their account balance i death ii disability iii retirement from employment at or after reaching age iv discharge from employment at the direction of target other than for cause v resignation from employment for good reason or vi termination of employment with target following a change in control prior to the full distribution of the participant’s account if a participant ceases to be employed by target for any other reason the participant’s account balance is forfeited amounts remaining in the trust if any on the date of its termination revert to target tl-n-3948-00 however treat vested amounts distributed to participants during year as taxable wages to participants subject_to federal withholding and fica_taxes for its own purposes taxpayer treated the vested amounts as deductible compensation and as research expenses qualifying for the research_credit law and analysis sec_402 of the code provides that the value of an employee’s interest in an employees’ trust that is not exempt from tax under sec_501 is included in the gross_income of the employee in accordance with sec_83 that is when the interest becomes substantially_vested as defined in the regulations under sec_83 the employer is entitled to a compensation deduction for contributions to such a_trust in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of a participant provided the contribution otherwise meets the requirements of sec_162 see sec_83 and sec_1_83-6 sec_404 and sec_1_404_b_-1t of the income_tax regulations accordingly the central issue in this case is whether the taxpayer’s contributions to the trust constitute deductible business_expenses within the meaning of sec_162 stated differently if the contributions are part of the aggregate consideration for target’s stock or are allocable to the acquisition of a separate intangible asset such as an assembled workforce then the contributions would not otherwise meet the requirements for deductibility under sec_162 capitalization v current deduction sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in order to be deductible under sec_162 an expenditure must be an expense ordinary necessary incurred during the taxable_year and made to carry on a trade_or_business 403_us_345 additionally sec_1_162-7 of the regulations provides that payments for compensation must be reasonable and must be in fact payments purely for services in order to constitute deductible business_expenses sec_263 generally provides that no deduction shall be allowed for the cost of permanent improvements or betterments made to increase the value of any property sec_1_263_a_-2 provides that the costs of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year are capital expenditures sec_161 clarifies that deductions against gross_income allowed under part vi of subtitle a which includes sec_162 are subject_to the exceptions set forth in part ix of subtitle a which includes sec_263 thus the tl-n-3948-00 capitalization rule_of sec_263 takes precedence over the sec_162 rules for deduction of business_expenses an expenditure is capital if it creates or enhances a separate and distinct asset lincoln savings 403_us_345 or produces a significant long-term benefit 503_us_79 a capital_expenditure is not an ordinary_expense within the meaning of sec_162 lincoln savings u s pincite indopco u s pincite costs incurred in connection with the acquisition or disposition of a capital_asset are to be treated as capital expenditures ancillary expenses_incurred in acquiring or disposing of an asset are as much a part of the cost of that asset as is the price paid for it 397_us_572 in order to determine whether an expenditure is capital or deductible we look to the origin and character of the claim or transaction for which the expenditure is incurred 397_us_572 372_us_39 here taxpayer argues that the operative transaction whose origin and character are to be examined is taxpayer’s obligation to make the bonus payments as the participants become vested in the allocated shares although taxpayer concedes that the establishment and funding of the bonus plan occurred simultaneously with the acquisition of target taxpayer relies on the fact that its obligation to distribute the bonus payments arises only when the participants remain employed by it for the requisite amount of time after the merger thus taxpayer concludes that its obligation to distribute payments from the trust originates in its post-employment relationship with the participants conversely the field contends that the operative transaction is taxpayer’s obligation to fund the irrevocable_trust which arose solely because of the acquisition transaction negotiations and was inextricably tied to the transaction itself based on the facts developed thus far we agree with the field that the operative transaction is taxpayer’s funding of the irrevocable grantor_trust not the subsequent distributions from that trust the point at which the liability to fund the bonus plan arises ie the origin of the transaction for which the expenditure is incurred appears to be when taxpayer entered into the acquisition transaction not when the actual distributions to the participants are made an analysis as to whether the payments relate to pre-acquisition or post-acquisition services as discussed below also is relevant to determine the character of the transaction ie whether it arises in connection with the acquisition of future services of the participants as part of the acquisition of target or as compensation_for services rendered prior to the acquisition tl-n-3948-00 although we have not been provided with sufficient facts to reach a conclusion on this issue many of the facts that have been provided indicate that the funding of the trust originated in the acquisition transaction first the bonus plan was established as a direct result of the negotiations which led to the acquisition transaction it was so important to one or both parties that it was made a condition_precedent to the closing of the transaction second we note that the circumstances under which a participant’s allocable share vests without continuing employment following the acquisition are quite extensive which suggests contrary to taxpayer’s assertion that the bonus plan contributions were intended to be distributed regardless of the performance of future services further the facts indicate that the parties agreed on a total price for the purchase of target’s stock and then divided that amount between the actual stock purchase and the funding of the employee bonus plan as discussed above the original agreement provided for a total aggregate price of dollar_figureh - dollar_figurea for the stock and dollar_figureb to fund the bonus plan when the transaction closed the purchase_price for the stock was increased by dollar_figureg to dollar_figuref and the initial contribution to the trust was decreased by the same dollar_figureg to dollar_figuree although the total aggregate price of dollar_figureh remained the same the second trust contribution also remained the same at dollar_figured the fact that the aggregate purchase_price remained the same while the individual figures for the stock purchase and initial trust contribution fluctuated suggests that the parties negotiated one total purchase_price for the acquisition and then allocated a portion of the total consideration for the employee bonus plan finally target did not have a bonus plan in effect before the acquisition negotiations began so taxpayer’s obligation to fund the plan was a new obligation arising solely from the acquisition transaction itself taxpayer cites several previous technical_advice memoranda involving severance plans and bonus plans in support of its argument that the post- acquisition employment relationship is the origin of its bonus plan contributions there are significant differences between those situations and this case taxpayer acknowledges that the price for the stock purchase was dollar_figureg higher than called for in the stock purchase agreement while the initial contribution was the same dollar_figureg lower but does not provide an explanation for these differences thus the contributions appear to be additional consideration for target’s stock we also note that the bonus plan arguably provided a significant future benefit to taxpayer by encouraging target’s employees to remain employed by taxpayer as an assembled workforce because taxpayer continues to operate target as an intact unincorporated division it reaps the benefit of the collective knowledge and working relationships of this assembled workforce which constitutes a benefit lasting beyond the close of the taxable_year of year tl-n-3948-00 compensation paid under severance plans principally relates to prior services not services to be performed in the future see revrul_94_77 1994_2_cb_19 furthermore in each of these other cases the bonus plan or severance_pay plan at issue pre-dated the acquisition transaction the severance plans in tam and tam for example existed before the acquisition negotiations began and so the target’s respective obligations to make severance payments had been undertaken at a previous time and were based on pre-acquisition employment relationships with plan participants here target did not have a pre-existing employee bonus plan the bonus plan constitutes a new obligation generated by the merger transaction itself likewise tam concludes that special bonuses triggered by an acquisition transaction were deductible because the bonus plan was pre-existing and the special bonuses were not paid in satisfaction of a new obligation generated by the restructuring itself emphasis supplied here the bonus plan was funded specifically because of a new obligation created by the merger transaction thus the previous technical advices cited by taxpayer involve different factual situations it is true that under some circumstances the participants only become vested in their shares by remaining employed by taxpayer during the x years following the acquisition and this vesting attribute creates a connection between the post-acquisition employment relationship and distribution of the vested amounts however we have not been provided with any information concerning how the amount of each participant’s account was initially determined or how the overall funding amount for the plan was determined this issue is important because the size of a participant’s account determines the amount of his or her bonus assuming the participant meets the vesting requirements if the size of the account has any relationship to an employee’s past services or length of service with target then the distribution of vested amounts may arise in connection with pre-acquisition services not post-acquisition services as discussed above the size of the participants’ accounts varies greatly from dollar_figurei to dollar_figurej this wide range suggests that the bonuses were not intended solely as compensation_for future services another factor to consider is whether the combined bonus and salary a particular participant receives constitutes reasonable_compensation for the post- acquisition services rendered in a particular year subject_to the factual development concerns discussed above it appears that the proposed treatment of the contributions to fund the employee bonus plan as capital expenditures either as amounts paid as part of the purchase_price of target’s stock or as consideration for a separate intangible asset ie an assembled workforce is appropriate the next issue is how the amounts should be taken into account for tax purposes tl-n-3948-00 amortization sec_197 provides for an amortization deduction with respect to any amortizable sec_197 intangible the amount of the deduction is determined by amortizing the adjusted_basis of such intangible ratably over the 15-year period beginning with the month in which such intangible is acquired sec_197 provides in part that the term amortizable sec_197 intangible means any sec_197 intangible acquired after date and held in connection with the conduct_of_a_trade_or_business sec_197 provides that the term sec_197 intangible means in part goodwill going_concern_value workforce in place business books_and_records any trademark or trade_name as well as any covenant_not_to_compete or other arrangement to the extent such arrangement has substantially the same effect as a covenant_not_to_compete entered into in connection with the acquisition directly or indirectly of an interest in a trade_or_business or substantial portion thereof sec_197 provides that any amount_paid or incurred pursuant to a covenant or arrangement referred to in sec_197 shall be treated as an amount chargeable to capital_account sec_1 b -2t as amended by t d provides rules under sec_338 for allocating the adjusted_grossed-up_basis agub among the assets of a target for which a sec_338 election is made sec_1 b -2t b provides for allocation to five asset classes class i-v with the agub first allocated to class i then to class ii followed by classes iii and iv with the residual if any to class v class_iv_assets are defined as sec_197 intangibles except those in the nature of goodwill and going_concern_value and class_v_assets are sec_197 intangibles in the nature of goodwill and going_concern_value sec_1 b -2t c provides that the amount allocated to an asset other than class_v_assets shall not exceed the fair_market_value of that asset at the beginning of the day after the acquisition_date if the dollar_figureb contribution to the trust is determined to be included in the agub pursuant to sec_338 and the regulations thereunder and since the agub allocation had already reached class v then this amount would also be allocated to class v and therefore would be subject_to sec_197 and amortized over the 15-year period if on the other hand the contributions to the trust are separately capitalized pursuant to sec_263 then this amount would also be subject_to amortization over the same 15-year period as an amortizable sec_197 intangible this latter result is applied since the expenditure and its long term benefits relate to the desire of the parties to the transaction to provide both a way to compensate the employees for their past contributions to the success of the business as well as provide taxpayer with a method of retaining employees in place for a period of years to secure transfer of their knowledge and skills and ensuring the success of the business the bonus tl-n-3948-00 plan covered all target’s employees - providing an incentive to retain all employees as a workforce in place thus the intangible asset would relate to workforce in place which is defined under sec_197 as a sec_197 intangible other sec_197 issues although not specifically raised in the request for field_service_advice there are also sec_197 issues in this case relating to the non-compete covenants with the nonshareholder employees and the personal service contracts as discussed above sec_197 provides that the term sec_197 intangible means in part any covenant_not_to_compete or other arrangement to the extent such arrangement has substantially the same effect as a covenant_not_to_compete entered into in connection with the acquisition directly or indirectly of an interest in a trade_or_business or substantial portion thereof sec_197 sec_197 provides that any amount_paid or incurred pursuant to a covenant or arrangement referred to in sec_197 shall be treated as an amount chargeable to capital_account the legislative_history to sec_197 in its discussion of covenants not to compete and other similar arrangements h_r conf_rep no 103rd cong 1st sess provides that an arrangement that requires the former owner of an interest in a trade_or_business to continue to perform services that benefit the trade_or_business is considered to have substantially the same effect as a covenant_not_to_compete to the extent that the amount_paid to the former owner under the arrangement exceeds the amount that represents reasonable_compensation for the services actually rendered by the former owner accordingly if any amount of the purchase_price was paid_or_incurred to secure the non-compete covenants with the officers and employees this amount is to be included in class_iv_assets and amortized over the 15-year period further any amount_paid in any taxable_year to executive a a shareholder under the 5-year personal services contract that exceeds the amount that represents reasonable_compensation for the services actually rendered is required to be capitalized and amortized over the remaining portion of the original class iv year amortization period if executive b is also a shareholder the same rule applies case development hazards and other considerations tl-n-3948-00 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call of my office at if you have any further questions douglas a fahey assistant to the branch chief
